Title: To Thomas Jefferson from William Short, 6 April 1788
From: Short, William
To: Jefferson, Thomas


          
            
              My dear Sir
            
            Paris April 6th. 1788
          
          Your letter of March 29. arrived here yesterday. I see that you have received all the letters I have written. I have not been so fortunate. Your first (from Leyden) never reached me. Yours from Amsterdam of the 13th was the first I received.
          I have heard no complaints from the convent and consequently suppose your daughters are perfectly well. I know they were so some days ago.
          Letters by the French Packet arrived here the latter end of last month. Papers came by her as late as the 20th. of Feb. Everything seems to be going on well. Massachusetts has accepted the constitution by a majority of 19. in a convention of 335. The acceptation was solemn and honorable. The leading members of the minority declared the matter had been fairly canvassed and  that although they had hitherto opposed, they would in future support, the constitution and engage their constituents to do the same. The convention after accepting the constitution in the terms proposed, recommend certain alterations. At present six states have accepted the constitution, six others called conventions, and the thirteenth (R. Island) has its assembly I believe now sitting.
          Boats have already passed from Westham to the navigation below the falls. This work has been accomplished much sooner than was expected. Mayo’s bridge advances also, 150 feet have been laid down and answers perfectly as the newspapers say.
          The Packet brought also the information of Count de Moustier’s arrival at N. York. I saw Mr. Grand to-day and desired him to mention to Mr. Dupont the circumstance you speak of. I communicated to him at the same time the part of your letter respecting him. It seemed to give him great pleasure.
          Cyrus Griffin is President of Congress! Hamilton, a member from N. York. Some think this a favorable symptom in so antifederal a State, as he is a federal man.
          Genl. Washington writes to the Marquis de la f. that there no longer remains any doubt of the constitution being accepted by at least nine States.
          A Conseil de marine is at length appointed here. They are for the most part obscure names, none I believe known to you, unless it be a M. du fresne, who was the Marechal de Castries’ right hand.—I do not send this letter to Frankfort because it is too late. It will be directed consequently to Strasburg, where I hope you will find it; I received the bill of exchange of 2400₶ and shall have it disposed of as you direct. No Plants have yet arrived from Virga. Poor Banister is in a great deal of distress. His father has lost his senses. Nobody knows why, supposed by many on account of his deranged affairs, and it is said that his son’s expences in Europe increased their disorder. You may judge how miserable such an idea must render such a man. Adieu my dear Sir, I hope we shall soon have the pleasure of seeing you here. All your friends desire it but none more than your friend & servant,
          
            W Short
          
        